UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7256


GENA BEATTY,

                Petitioner - Appellant,

          v.

WARDEN ANGELA RAWSKI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Mary G. Lewis, District Judge. (1:13-
cv-03045-MGL)


Submitted:   February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gena Beatty, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gena   Beatty   seeks   to   appeal   the   district   court’s   order

accepting the recommendation of the magistrate judge in part and

denying relief on her 28 U.S.C. § 2254 (2012) petition.         The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§ 2253(c)(2) (2012).    When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.              Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).     When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Beatty has not made the requisite showing.          Accordingly, we deny

Beatty’s motion for appointment of counsel, deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   We dispense with oral argument because the facts and



                                     2
legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                        DISMISSED




                                3